 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   STANTON HARRY MCCAIN II,

 9                             Petitioner,                Case No. C18-328-RAJ-MLP

10          v.                                            ORDER GRANTING PETITIONER’S
                                                          MOTION FOR EXTENSION OF TIME
11   DONALD R. HOLBROOK,

12                             Respondent.

13

14          Petitioner moves the Court to extend the noting date for his Motion for Order Mandating

15   Access to Petitioner’s Legal Materials by two weeks to May 24, 2019. (Dkt. # 41.) Respondent

16   did not file an opposition. The Court GRANTS Petitioner’s motion for extension of time (dkt.

17   # 41) and directs the Clerk to RE-NOTE Petitioner’s Motion for Order Mandating Access to

18   Petitioner’s Legal Materials (dkt. # 30) for May 24, 2019, and to send copies of this order to the

19   parties and to the Honorable Richard A. Jones.

20          Dated this 16th day of May, 2019.


                                                          A
21

22                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
23



     ORDER GRANTING PETITIONER’S
     MOTION FOR EXTENSION OF TIME - 1
